Citation Nr: 0002235	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis 
as secondary to tobacco use.

2.  Entitlement to service connection for lung infections as 
secondary to tobacco use.

3.  Entitlement to service connection for spots on the lungs 
as secondary to tobacco use.

4.  Entitlement to service connection for erythema as 
secondary to tobacco use.

5.  Entitlement to service connection for edematous larynx as 
secondary to tobacco use.

6.  Entitlement to service connection for liver cyst as 
secondary to tobacco use.

7.  Entitlement to service connection for lymph nodes, right 
lung, as secondary to tobacco use.

8.  Entitlement to service connection for restrictive lung 
disease as secondary to tobacco use.

9.  Entitlement to service connection for esophagitis as 
secondary to tobacco use.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Togus, Maine, which denied the benefits sought on appeal.  
The appellant served in active service from September 1970 to 
March 1972, and from November 1976 to October 1980. He also 
had an additional period of service as a member of the Army 
National Guard between June 1972 and September 1973, which is 
currently unverified. 

The Board also notes that, in the December 1997 VA form 9 
(Appeal to Board of Veterans' Appeals), the appellant 
requested consideration of claims of service connection for 
asthma and angina.  As well, in a May 1999 statement, the 
veteran requested consideration of claims for increased 
disability evaluations for his service connected residuals of 
right shoulder injury, and essential head tremor.  However, 
as the only issues currently before the Board are those set 
forth on the title page of this decision, these matters are 
referred to the RO for appropriate action.





REMAND

In this case, in a February 1982 VA form 21-526 (Veteran's 
Application for Compensation or Pension), the veteran 
reported he served in the Army National Guard from June 1972 
to September 1973.  The veteran's service in the Army 
National Guard is supported by one of his DD-214s, which 
shows that in March 1972 he was assigned an early release to 
join the U.S. Army Reserves.  However, the Board notes the 
record is devoid of evidence actually verifying the 
appellant's period of active service in the Army National 
Guard.  As such, the veteran's case is remanded for 
verification of his period(s) of active duty, active duty for 
training, and/or inactive duty training while serving in the 
Army National Guard.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998). 

Furthermore, the Board finds that, subsequent to the RO's 
issuance of the November 1997 statement of the case (SOC), 
copies of various VA medical records were submitted.  
Specifically, additional medical records from the Togus VA 
Medical Center (VAMC) dated from September 1990 to July 1992 
and January 1997 to October 1998 were submitted subsequent to 
the issuance of the November 1997 SOC, which are related to 
the veteran's respiratory and liver disorders.  However, as 
it does not appear that the RO has considered such records 
and as the veteran has not submitted a waiver of RO 
consideration of this evidence, the case must be returned to 
the RO for its review of the aforementioned evidence and 
inclusion of the evidence in a supplemental statement of the 
case prior to the case being sent back to the Board.  38 
C.F.R. §§ 19.37, 20.1304 (1999). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should verify the appellant's 
period of service in the Army National 
Guard, including all periods of active 
duty, active duty for training, and/or 
inactive duty training.  Such information 
should be included in the claims folder.

2.  The RO should readjudicate the 
appellant's claim in light of any 
additional information/evidence, 
including the medical records from the 
Togus VAMC dated from September 1990 to 
July 1992 and from January 1997 to 
October 1998.  If the determination 
remains adverse to the appellant, he 
should be furnished with a Supplemental 
Statement of the Case and be afforded an 
opportunity to respond thereto.

3.  The appellant has the right to submit 
additional evidence, to include competent 
medical evidence linking his current 
respiratory or liver 
disorders/symptomatology to his service, 
and arguments on the matters the Board 
has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to afford the appellant due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




